Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey McIntyre on 6/16/22.

The application has been amended as follows: 

Amend claim 1, line 21, after the phrase “make up the lips” and before “.”, insert “wherein the composition is not a sunscreen”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claimed composition requires a combination of three oils, and their amounts, in a liquid lip care cosmetic composition. The composition further comprises an aqueous dispersion of ethylcellulose, a dyestuff, a non-ionic surfactant and at least 20% water, wherein the composition is free of a silicone surfactant and is not a sunscreen. US 4699779 to Palinczar teaches a sunscreen composition with ethyl cellulose dispersion, but fails to teach the instant claimed combination of oils or their amounts and lip care composition, instead teaches a sunscreen composition. Liechty reference of record teaches lip care composition comprising polymers such as ethylcellulose and generally suggests combinations of several oils, however, fails to suggest the combination and the amounts of claimed oils. Arnaud teaches ethylcellulose and oils in an anhydrous composition, but does not provide motivation to include the claimed ethylcellulose in an aqueous composition as a dispersion. Prior art of record does not provide motivation to employ the claimed amounts of oil combination, ethylcellulose, a dye and amounts of water, in a composition that is not a sunscreen. Applicants have filed terminal disclaimers over US Patent Nos. 10292918, 10292928, copending application 14/370335, 13/824548 and 13/824548, to overcome the double patenting rejection. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611